       Case 1:20-cv-05640-VSB-SDA Document 32 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      3/25/2021
 Label Health, LLC,
                                                                 1:20-cv-05640 (VSB) (SDA)
                                  Plaintiff,
                                                                 ORDER
                      -against-

 Haywire Consulting, Inc. et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       By Order dated March 18, 2021, the Court instructed Plaintiff, a limited liability company,

to “file an affidavit or declaration that sets forth the citizenship of each of the members of Plaintiff

Label Health, LLC.” (Order, ECF No. 28 (emphasis added).) On March 22, 2021, Plaintiff filed

Affidavits executed by David Miller and Jeffery Miller. (D. Miller Aff., ECF No. 30; J. Miller Aff., ECF

No. 31.) These Affidavits attest that (1) David Miller and Jeffery Miller are Plaintiff’s co-founders

and its President and CEO, respectively, and each resides in New York State; and (2) Plaintiff is

organized under the laws of New York State and has its principal place of business in New York

State. However, neither affidavit expressly identifies any member of Plaintiff, still less sets forth

the citizenship of each such member.

       A limited liability company “takes the citizenship of its members.” Bayerische Landesbank,

New York Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012) (emphasis added)

(citing Handelsman v. Bedford Village Assoc. Ltd. P’ship, 213 F.3d 48, 51 (2d Cir. 2000)); see also

N.Y. Ltd. Liab. Co. L. § 203(c) (“At the time of its formation, a limited liability company must have

at least one member.”). “A complaint premised upon diversity of citizenship must allege the

citizenship of natural persons who are members of a limited liability company and the place of
       Case 1:20-cv-05640-VSB-SDA Document 32 Filed 03/25/21 Page 2 of 2




incorporation and principal place of business of any corporate entities who are members of the

limited liability company.” New Millennium Capital Partners, III, LLC v. Juniper Grp. Inc., No. 10-

CV-00046 (PKC), 2010 WL 1257325, at *1 (S.D.N.Y. Mar. 26, 2010) (emphases added) (citing

Handelsman, 213 F.3d at 51-52). Accordingly, here, unless and until Plaintiff sets forth the

citizenship of each of its members, and the Court confirms the existence of complete diversity,

the Court has no basis for exercising diversity jurisdiction.

         By reason of the foregoing, it is hereby ORDERED that, no later than Thursday, April 1,

2021, Plaintiff shall file an affidavit or declaration that expressly sets forth the identity and

citizenship of each member of Plaintiff Label Health, LLC.

SO ORDERED.

Dated:          New York, New York
                March 25, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
